Citation Nr: 1716058	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  06-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to February 1972, and served for unverified periods with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the August 2005 rating decision of the RO in Indianapolis, Indiana.

In February 2012, the Board denied service connection for headaches, to include as due to in-service exposure to herbicides.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court vacated the Board's February 2012 decision regarding service connection for headaches pursuant to a Joint Motion for Partial Remand (JMR).  The parties at the JMR requested that the Court vacate the Board's decision regarding service connection for headaches on the basis that the Board had relied on an inadequate September 2009 VA examination report inasmuch as the September 2009 VA examination report did not specifically mention or analyze whether the Veteran's presumed in-service exposure to herbicides caused the current tension headaches.  The JMR provided that the Board remand the matter to the RO for the prior VA examiner, if possible, to provide clarification as to the possibility of a nexus between the Veteran's current headaches and in-service exposure to herbicides.  

The Board remanded the issue to the RO in an October 2013 decision in order to comply with the Court's JMR instructions.  Pursuant to the October 2013 remand, the RO scheduled and completed a VA supplemental medical examination to consider the relationship between the Veteran's current tension headaches and in-service exposure to herbicides.  The VA supplemental medical examination report is of record.  As such, the directives of the Court's November 2012 JMR and the Board's October 2013 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2011, the Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge, in Indianapolis, Indiana.  A transcript of the hearing is of record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from January 1970 to December 1970, and is presumed to have been exposed to herbicides.

2.  The Veteran is currently diagnosed with tension headaches.

3.  The Veteran did not experience headaches during service.

4.  The Veteran's tension headaches are not related to service, or due to in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for headaches, to include as due to in-service exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA satisfied its duty to notify the Veteran in the development of the claim.  In April 2005, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the August 2005 rating decision from which this appeal arises.  Further, the issue was readjudicated in a February 2006 Statement of the Case (SOC), and in July 2007, October 2008, March 2011, and November 2016 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Second, VA satisfied its duty to obtain a medical examination when required.  In August 2014 and September 2009, VA obtained medical examinations concerning whether the Veteran's currently diagnosed tension headaches are related to an in-service injury, event, or disease, to include in-service exposure to herbicides.  The medical examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination reports reflect that, when considered together, the VA examiners reviewed the record, considered the medical literature, and answered all relevant questions.

All relevant documentation, including VA and private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Headaches

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, tension headaches are not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, headaches are not a disease for which presumptive service connection based exposure to herbicides may be granted.  Id. 

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts the current tension headaches are due to service in Vietnam, to include as due to in-service exposure to herbicides.  The Board finds that the Veteran served in the Republic of Vietnam from January 1970 to December 1970.  The Veteran's service personnel records reflect in-country Vietnam service during that period.

The Board finds that the Veteran is currently diagnosed with tension headaches per the August 2014 VA supplemental medical examination report, and per a September 2009 VA examination report.

The Board finds that the weight of the evidence is against the Veteran experiencing headaches during service.  The evidence does not show that the Veteran experienced headaches during service.  The service treatment records, to include the January 1972 service discharge medical examination report, contain no notation or diagnosis for headaches or headache symptomatology.  Additionally, in the contemporaneous January 1972 report of medical history, the Veteran denied having frequent or severe headaches.

In a November 1975 National Guard medical examination report, the National Guard examiner indicated that the Veteran had no abnormalities of the head or sinuses.  In a contemporaneous report of his medical history, the Veteran also denied having frequent or severe headaches.  In a subsequent September 1979 National Guard medical examination report, the National Guard examiner indicated that the Veteran had no abnormalities of the head or sinuses.  

The evidence of headaches during service are lay statements made by the Veteran years after service to VA examiners.  In a 1981 VA herbicide questionnaire, the Veteran reported experiencing the onset of headaches during service in October 1970.  In an October 1984 VA treatment record, the Veteran conveyed experiencing headaches dating back to service, and described the headaches as occurring in the left ear area.  In a February 2006 statement, the Veteran advanced that the headaches were due to stress and tension from Vietnam.  A September 2009 VA examination report reflects the Veteran reported experiencing headaches since returning home from Vietnam.  The August 2014 VA examination report reflects that the Veteran reported headaches occurring in 1970.

At the October 2011 Board personal hearing, the Veteran testified having experienced headaches continuously since service; however, the Veteran also reported having a tumor on the brain under the earlobe removed in the 1980s, which shows a post-service etiology of the headaches (brain tumor).  The Veteran conveyed that VA examiners said that removing the tumor would cure the headaches, but that the headaches were never cured.  The Veteran also reported having three or four tumors removed over the past twenty years.

After reviewing all the evidence of record, lay and medical, the Board finds that the Veteran's statements regarding headaches during service and after service are inconsistent with, and outweighed by, other medical evidence and lay statements found throughout the record.  As noted above, the service discharge medical examination report is silent for headaches and headaches symptomatology, and on the contemporaneous report of medical history the Veteran denied ever having severe or frequent headaches.  The medical record is silent for contemporaneous statements regarding headaches until the Veteran began seeking treatment for headaches in December 1981, over 11 years after the Veteran claimed the headaches began, and after the post-service tumor surgery, which was undertaken to bring relief from headaches.  

In August 2006 VA treatment records, the Veteran reported only a one-year history of right-sided head and neck pain, and in an April 2007 VA treatment record, a VA examiner reported that it was unclear how compliant the Veteran was with taking headache medication.  The VA examiner also conveyed that the Veteran's story would change significantly during an interview. 

As noted above, in the September 2009 VA medical examination report, the Veteran reported continuously experiencing headaches since returning home from Vietnam; however, during the same interview, the Veteran also advanced experiencing a return of headaches over the past several months, similar to those he had experienced prior to post-service acoustic neuroma surgery in 1980 (the surgery was actually performed in 1982, per March 1982 VA treatment records).  After the surgery, the Veteran conveyed that the headaches went away, apparently for nearly 20 years.  

After considering the record, to include the service treatment records, the National Guard records, and the Veteran's own statements, the Board finds that the Veteran's accounts of headaches during and since service, while competent, are not credible.  The Board notes that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence; however, the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence.  See Buchanan, 451 F.3d 1336 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board has relied on not only the absence of service treatment records for headaches, but also the Veteran's inconsistent statements regarding the continuity of headaches after service, the Veteran changing the story of headaches during medical examinations, and the absence of post-service complaints of headaches while receiving medical treatment for nearly 11 years after the headaches began.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  For these reasons, the Board finds that the Veteran's reports of in-service headaches are not credible, and the weight of the evidence is against the Veteran experiencing headaches during service or continuously since service.

After review of the evidence, lay and medical, the Board finds that the weight of the evidence is against the Veteran's tension headaches being related to service, to include in-service exposure to herbicides.  The Veteran had a September 2009 VA examination for headaches.  The VA examiner reviewed the claims file, interviewed the Veteran, and examined the Veteran.  As mentioned above, the September 2009 VA examination reflects that the Veteran reported headaches since service, and headaches prior to a post-service 1980's surgery, which subsequently went away for approximately 20 years.  The VA examiner opined that the Veteran's headaches were less likely than not caused by service, and reasoned that the headache symptomatology was related to a post-service tumor as the symptoms described by the Veteran "were more tension type headaches versus migraine type headaches."

The August 2014 VA supplemental medical examination report reflects that the VA examiner considered whether the Veteran's current tension headaches were caused by in-service exposure to herbicides.  The VA examiner conducted an in person examination, and reviewed the Veteran's claim file.  The VA examiner opined it was less likely than not that the current headaches were related to herbicide exposure during service, and reasoned that after an extensive review of the research literature there is no relationship found between headaches and herbicides.  The September 2009 and August 2014 VA examination reports reflect that, taken together, the VA examiners addressed the etiology of the Veteran's current tension 

headaches and service, to include as due to in-service exposure to herbicides, examined the Veteran in-person, and reviewed the claims file.  The Board places probative weight on the VA examiners' opinion that the Veteran's current headaches are less likely than not related to service, to include in-service exposure to herbicides.

The lay evidence supporting that the Veteran's current tension headaches are due to service, to include as due to in-service exposure to herbicides, consists solely of the Veteran's statements throughout the record.  While the Veteran is competent to report symptoms of tension headaches, the Board finds that, in this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current tension headaches.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Although the Veteran has asserted that the tension headaches are related to service, he is a lay person and, under the facts of this case, does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of the current tension headaches.  The etiology of the Veteran's tension headaches is a complex medical etiological question dealing with the nervous system in addition to the relationship between active service and in-service herbicide exposure.  For these reasons the Board finds the weight of the evidence is against the Veteran's tension headaches being related to service, to include in-service exposure due to herbicides.

The weight of the evidence shows that the Veteran had in-country service in Vietnam and is presumed to have been exposed to herbicides during service, the Veteran currently has tension headaches, the Veteran did not experience headaches during service, and that the Veteran's current tension headaches are not related to service, to include in-service exposure to herbicides.  For these reasons, the Board 

finds that the preponderance of the evidence is against service connection for headaches, to include in-service exposure to herbicides, the claim must be denied, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for headaches, to include as due to in-service exposure to herbicides, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


